NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JASON PETTIS,

Petitioner, Civil Action No. 18-11626 (MAS)

v. OPINION
WILLIE BONDS, et al.,

Respondents.

 

 

SHIPP, District Judge

This matter comes before the Court on Petitioner's Petition for a writ of habeas corpus
brought pursuant to 28 U.S.C. § 2254. (ECF No. 1.) Following an order to answer, Respondents
filed a response to the Petition. (ECF No. 5.) Petitioner did not file a reply. For the following
reasons, this Court will deny the Petition, and will deny Petitioner a certificate of appealability.

I. BACKGROUND

In its opinion affirming Petittoner’s conviction on direct appeal, the Superior Court of New
Jersey — Appellate Division summarized the factual background of Petitioner's convictions as
follows:

Following an October 2011 jury tria!, [Petitioner] was convicted of
second-degree aggravated assault . . . as a lesser included offense of

first-degree attempted murder, . . . second-degree unlawful
possession of a weapon, .. . and second-degree possession of a
weapon for an unlawful purpose[.]. . . In a second trial,[] the same

jury convicted [Petitioner] of second-degree possession of a weapon
by a prohibited person...

On December 22, 2011, [Petitioner] was sentenced to an
extended term of fifteen years imprisonment on the aggravated
assault charge, with an eighty-five percent period of parole
ineligibility. . . [Petitioner received concurrent prison terms on the
remaining charges from the first trial and a] consecutive five-year
sentence with no parole ineligibility . . . on the certain persons not
to have weapons offense. Therefore, [Petitioner] was sentenced to
an aggregate twenty-year term of imprisonment[.]

. . . [Petitioner] was charged with the May 22, 2009f,]
shooting of Jarred Campfield. At trial, Campfield testified that he
knew [Petitioner] because he was previously involved in a
relationship with the mother of [Petitioner]’s child, and that some
“hostility” existed between the two men. According to Campfield,
approximately five or six days before the shooting [Petitioner] had
approached him on the street “and asked me about something that |
allegedly said about him,” and stated “we're going to handle this
right now.” Campfield observed [Petitioner} reach into his pocket,
and thought he was going for a weapon, but later determined it was
acan of soda. Campfield proceeded to “beat him up” and “slammed
him on his head a couple of times. Kicked him in his face.” The
incident occurred at the intersection of Van Dyke Avenue and
Wright Place, in front of an apartment complex where [Petitioner]
resided. Campfield testified that as he went to leave, [Petitioner]
said “[d]on’t come back to Wright Place, | got you.”

Some five or six days later, as Campfield was traveling down
Wright Place, he saw two people he knew from the neighborhood,
“Twist” and “Rob,” and he asked Rob for a cigarette. As he turned
to leave, someone approached him and said “what’s up home boy.”
Campfield testified that the man reached into his waistband and
pulled out a black handgun and pointed it at him from a distance of
approximately ten or twelve feet. He described the man as a black
male, approximately five feet, ten inches tall, weighing between 120
and 150 pounds. The man opened fire and shot Campfield seven
times, causing him to fall to the ground. He managed to get up and
heard the shooter say “I told you [I] was going to get you.” The
shooter then ran off towards Van Dyke Avenue and the apartment
complex.

Campfield dialed 9-1-1 from his cell phone and numerous
police officers arrived within minutes. He testified that the officers
asked him questions about who the shooter was, and he was able to
give them a brief description of the shooter, but was “delirious” and
asked them to question him later. Campfield was taken by
ambulance to the hospital where he remained for five or six days.
When shown the police report to refresh his recollection at
trial, Campfield testified he really did not know who shot him, and
that he did not provide the detectives with a name, despite the fact
that the report indicated that at the scene he stated [Petitioner] had
shot him.

On cross-examination, Campfield testified that he had been
attacked a week before the shooting by a man named Solomon
Castleberry. He stated that Castleberry lived across the street from
where the shooting took place, but that he knew “for a fact, {the
shooter] wasn’t Solomon Castleberry.” Campfield further testified
that the same day he was attacked by Castleberry, he was involved
in an altercation with a member of the “Bloods” gang, but that it
“was cleared up very, very fast.”

Robert VanAnglen, a. mutual acquaintance of [Petitioner]
and Campfield, testified that he witnessed the shooting, and
identified [Petitioner] as the shooter. He stated that he heard
[Petitioner] say “what's up, home boy” to Campfield before
shooting him five to seven times.

Officer Thomas Hetzler and Sergeant Mark Pappas were
among the first to respond to the shooting scene. Hetzler asked
Campfield who the shooter was and Campfield responded “it was
Jason,” and that “he was wearing a white t-shirt, blue jeans, and he
had dreadlocks.” Similarly, Pappas testified that Campfield said
that a member of the Crips, named Jason, had shot him.

[Petitioner]’s probation officer, Cesar Leduc, was allowed to
testify, over defense objection, that [Petitioner] was “a participant in
[a] program operated by the State of New Jersey.” Leduc indicated
that pursuant to the terms of the program, [Petitioner] was required
to report to him on a regular basis and was not permitted to leave the
State without Leduc’s permission. Leduc also testified that in 2010,
he became aware that [Petitioner] left New Jersey without his
permission and was later located in the State of Illinois[,
approximately a year after a warrant for his arrest had been issued].

Shortly before trial was scheduled to commence, [Petitioner]
was being held in the county jail with another inmate, Jomas
Arrington. Arrington made a phone call to Darnell Waters,
Campfield’s cousin, and a few minutes later [Petitioner] joined in
on the call. During this conversation, [Petitioner] stated “if you
know where Ern[‘s] little brother [is] ... I need you to tell him he
cannot come [to testify] at all, man. Like my life [is] in his hands.”
At trial, VanAnglen testified that he had an older brother named
“Ernest.” Waters indicated to (Petitioner) during the call that he
would “find him today. Don’t worry about it.” This conversation
was recorded, and the State sought to introduce it at trial. The [trial]
court initially ruled the recording inadmissible[, but t]he trial judge
then reversed his ruling the following day, and admitted the
recording into evidence.

[Petitioner] did not testify or call any witnesses. The jury
found [Petitioner] not guilty of the attempted murder charge, but
convicted him of the lesser-included second-degree aggravated
assault and the weapons offenses.

(ECF No. 6-6 at !-7.)

I. LEGAL STANDARD
Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of
habeas corpus [o]n behalf of a person in custody pursuant to the judgment of a State court only on
the ground that he is in custody in violation of the Constitution or laws or treaties of the United
States.” A habeas petitioner has the burden of establishing his entitlement to relief for each claim
presented in his petition based upon the record that was before the state court. See Eley v. Erickson,
712 F.3d 837, 846-47 (3d Cir. 2013). Under the statute, as amended by the Anti-Terrorism and
Effective Death Penalty Act, 28 U.S.C. § 2244 (*AEDPA”), district courts are required to give
great deference to the determinations of the state trial and appellate courts. See Renico v. Lett, 559
U.S. 766, 772-73 (2019).
Where a claim has been adjudicated on the merits by the state courts, the district court shall
not grant an application for a writ of habeas corpus unless the state court adjudication
(1) resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable

determination of the facts*in light of the evidence presented in the
State court proceeding.
28 U.S.C. § 2254(d)(1)-(2). Federal law is clearly established for these purposes where it is clearly
expressed in “only the holdings, as opposed to the dicta” of the opinions of the United States
Supreme Court. See Woods v. Donald, 575 U.S. 312, 316 (2015). “When reviewing state criminal
convictions on collateral review, federal! judges are required to afford state courts due respect by
overturning their decisions only when there could be no reasonable dispute that they were wrong.”
id. Where a petitioner challenges an allegedly erroneous factual determination of the state courts,
“a determination of a factual issue made by a State court shall be presumed to be correct [and the]
applicant shall have the burden of rebutting the presumption of correctness by clear and convincing
evidence.” 28 U.S.C, § 2254(e}(1)}.
Ii. DISCUSSION
A. Petitioner’s evidentiary claims

In his first series of claims, Petitioner argues that the state trial court erred in admitting
various forms of testimony at trial. Because “the Due Process Clause does not permit the federal
courts to engage in a finely-tuned review of the wisdom of state evidentiary rules,” see Marshall
v. Lonberger, 459 U.S. 422, 438 (1983), claims challenging the admissibility of testimony or other
evidence are normally considered questions of state law which are not cognizable in habeas corpus.
See Keller v. Larkins, 251 F.3d 408, 416 n. 2 (3d Cir. 2001) (“A federal habeas court... cannot
decide whether the evidence in question was properly allowed under the state law of evidence”);
see also Estelle vy. McGuire, 502 U.S. 62, 67-70 (1991); Wilson v, Vaughn, 533 F.3d 208, 213-14
(3d Cir. 2008), cert. denied, 556 U.S. 1170 (2009). A habeas petitioner may therefore raise a
habeas claim based on a state law evidentiary decision only where he can show that the admission
of the evidence in question denied him Due Process under the Fourteenth Amendment by depriving
him of the “fundamental elements of fairness in [his] criminal trial.” Glenn v. Wynder, 743 F.3d

402, 407 (3d Cir. 2014) (quoting Riggins v. Nevada, 504 U.S. 127, 149 (1992) (Thomas, J.
dissenting)). “The Supreme Court has ‘defined the category of infractions that violate
‘fundamental fairness’ very narrowly, based on the recognition that, beyond the specific
guarantees enumerated in the Bill of Rights, the Due Process Clause has limited operation.”” id.
(quoting Medina v. California, 505 U.S. 437, 443 (1992)). “In order to satisfy due process,
[Petitioner’s] trial must have been fair, it need not have been perfect.” Jd. (citing United States v.
Hasting, 461 U.S. 499, 508 (1983)). Thus, a Due Process violation will only occur in the context
of a state court evidentiary ruling when that ruling was “so arbitrary or prejudicial that it rendered
the trial fundamentally unfair.” Scott v. Bartkowski, No. 11-3365, 2013 WL 4537651, at *9 (D.N.J.
Aug. 27, 2013) (citing Romano v. Oklahoma, 512 U.S. 1, 12-13 (1994)).

Petitioner first argues that the trial court erred in permitting his probation officer to testify
that Petitioner, at the time of the shooting, had been enrolled in a state program which did not
permit him to leave the state without permission, and that Petitioner failed to make his required
appointments and did not request or receive permission to leave the state. Petitioner contends that
this testimony was unduly prejudicial because he believes the jury must have concluded he was on
probation or the like and the officer’s testimony was thus unduly prejudicial in light of the limited
purpose of showing that Petitioner's flight from the state indicated his consciousness of guilt. On
direct appeal, the Appellate Division rejected this claim, finding that the probation officer's
testimony was properly admitted under state law evidentiary rules for the purposes of showing
Petitioner's flight as evidence of consciousness of guilt and to rebut Petitioner’s contention that he
left the state to visit family in Illinois. (ECF No. 6-6 at 8-11.) The Appellate Division likewise
found that the sanitization of the officer’s testimony — referring only to a “state program” and
providing the jury with a limiting instruction which informed the jury that there were many such
programs including programs related to employment, education, and housing, and that the jury

therefore should not conclude that this program was in any way connected with illegal activity or
draw any adverse inference against Petitioner based on his involvement in the program — more
than alleviated any undue prejudice which could result from the officer’s testimony. These
conclusions are well supported by the factual record of this matter, and Petitioner has failed in any
way to show that this ruling was contrary to or an unreasonable application of applicable federal
law, As it is clear that the trial court’s sanitization efforts — including its clear limiting instruction
— alleviated much, if not all, undue prejudice resulting from the officer's testimony, and as the
officer's testimony in any event did not render Petitioner’s criminal trial fundamentally unfair,
Petitioner is not entitled to habeas relief on this claim. Glenn, 743 F.3d at 407.

Petitioner next argues that the trial court erred in refusing to grant him a mistrial following
counsel’s objection to Sergeant Pappas testifying that the victim, as part of his description of the
man who shot him, stated that it was a “crip” from the area named Jason. The Appellate Division
rejected this claim on direct appeal, finding that the statement amounted to a single statement
which the State had not specifically sought to elicit, that Petitioner himself had brought gang
affiliations into trial when counsel questioned the victim on cross examination as to his conflict
with an alleged member of the “Bloods” gang, and that the trial court had properly addressed any
prejudice flowing from the sergeant’s “crip” statement by providing the jury with a strong jury
instruction that they should not consider any reference to gangs of any sort in their deliberations
which was developed with Petitioner’s trial counsel. (ECF No. 6-6 at 12-14.) Petitioner has
neither shown that this conclusion is contrary to or an unreasonable application of federal law nor
that the conclusion was unreasonable in light of the facts of Petitioner's case. Having reviewed
the isolated statement made by the sergeant, the strong and targeted limiting instruction given by
the trial court, and in light of the strong eyewitness evidence of Petitioner’s guilt, this Court finds

that this isolated statement referencing gang affiliation was not so prejudicial that it denied
Petitioner a fundamentally fair trial, and the state court’s handling of this issue therefore does not
warrant habeas relief. Glenn, 743 F.3d at 407.

In his final evidentiary claim, Petitioner contends that the state trial court improperly
admitted the three-way phone call in which he discussed apparent attempts at witness tampering
directed towards swaying the victim and VanAnglen from testifying against him, which Petitioner
contends was unduly prejudicial, amounted to improper evidence of other bad acts, and in any
event does not support an inference of attempted witness tampering. The Appellate Division
rejected this claim on direct appeal, finding that the conversation was admissible as the recording
supported the inference that Petitioner was or had attempted to engage in witness tampering and
that these efforts — as well as his acknowledgement that the witnesses held his life in their hands —
strongly indicated Petitioner’s consciousness of guilt and was therefore far more probative of
Petitioner's guilt than prejudicial. (ECF No. 6-6 at 13-15.) Petitioner has not shown that this
decision was contrary to or an unreasonable application of federal law — indeed, he likely could
not as the Supreme Court has never expressly held that other crimes evidence must be excluded
from trial or that such testimony requires a specific form of limiting instruction. See generally
Estelle, 502 U.S. 62; Greer v. Miller, 483 U.S. 756 (1987); Spencer v. Texas, 385 U.S. 554 (1967);
see also Minett v. Hendricks, 135 F. App’x 547, 553 (2005). The Appellate Division's conclusion
that the evidence in question was highly probative of guilt and especially Petitioner's
consciousness of guilt is likewise well supported by the evidence. In light of the recording’s strong
probative value as evidence of Petitioner's consciousness of guilt, which clearly outweighs any
undue prejudice, and in light of the otherwise strong evidence of Petitioner's guilt produced at
trial, it is clear that the admission of the recording did not deny Petitioner a fundamentally fair
trial, and Petitioner is therefore not entitled to habeas relief on this or any of his evidentiary claims.

Glenn, 743 F.3d at 407.
B. Petitioner’s ineffective assistance of counsel claims

In his remaining claims, Petitioner asserts that his trial and appellate counsel were
constitutionally deficient in their representation of him at trial and on direct appeal. The standard
applicable to Petitioner’s claims of ineffective assistance of counsel is well established:

[c]iaims of ineffective assistance are governed by the two-prong test
set forth in the Supreme Court's opinion in Strickland v.
Washington, 466 U.S, 668 (1984). To make out such a claim under
Strickland, a petitioner must first show that “counsel’s performance
was deficient. This requires [the petitioner to show] that counsel
made errors so serious that counsel was not functioning as the
‘counsel’ guaranteed by the Sixth Amendment.” /d. at 687; see also
United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007). To
succeed on an ineffective assistance claim, a petitioner must also
show that counsel’s allegedly deficient performance prejudiced his
defense such that the petitioner was “deprive[d] of a fair trial . . .
whose result is reliable.” Strickland, 466 U.S. at 687; Shedrick, 493
F.3d at 299,

In evaluating whether counsel was deficient, the “proper
standard for attorney performance is that of ‘reasonably effective
assistance.”” Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005). A
petitioner asserting ineffective assistance must therefore show that
counsel's representation “fell below an objective standard of
reasonableness” under the circumstances. /d. The reasonableness
of counsel’s representation must be determined based on the
particular facts of a petitioner's case, viewed as of the time of the
challenged conduct of counsel. Jd. In scrutinizing counsel’s
performance, courts “must be highly deferential . . . a court must
indulge a strong presumption that counsel's conduct falls within the
wide range of reasonable professional assistance.” Strickland, 466
U.S. at 689.

Even where a petitioner is able to show that counsel's
representation was deficient, he must still affirmatively demonstrate
that counsel’s deficient performance prejudiced the petitioner's
defense. /d. at 692-93. “It is not enough for the defendant to show
that the errors had some conceivable effect on the outcome of the
proceeding.” /d. at 693. The petitioner must demonstrate that “there
is a reasonable probability, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the
outcome.” Jd. at 694: see also Shedrick, 493 F.3d at 299. Where a
“petition contains no factual matter regarding Strickland’s prejudice
prong, and [only provides] . . . unadorned legal! conclusion[s] . . .
without supporting factual allegations,” that petition ts insufficient
to warrant an evidentiary hearing, and the petitioner has not shown
his entitlement to habeas relief. See Palmer v. Hendricks, 592 F.3d
386, 395 (3d Cir. 2010). “Because failure to satisfy either prong
defeats an ineffective assistance claim, and because it is preferable
to avoid passing judgment on counsel’s performance when possible,
[Strickland, 466 U.S. at 697-98],” courts should address the
prejudice prong first where it is dispositive of a petitioner's claims.
United States v. Cross, 308 F.3d 308, 315 (3d Cir. 2002).

Judge v. United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015).

Petitioner first contends that his counsel failed to properly prepare for trial by failing to
conduct an interview of the victim, which Petitioner believes could have either supported his
defense at trial or resulted in his being able to pursue a more favorable plea offer. As one court in
this District has explained,

[iJn Strickland, the Supreme Court held that trial counset “has a duty
to make reasonable investigations or to make a reasonable decision
that makes particular investigations unnecessary. In any
ineffectiveness case, a particular decision not to investigate must be
directly assessed for reasonableness in all the circumstances,
applying a heavy measure of deference to counsel's judgments.”
466 U.S. at 691. “The failure to investigate a critical source of
potentially exculpatory evidence may present a case of
constitutionally defective representation,” and “the failure to
conduct any pretrial investigation generally constitutes a clear
instance of ineffectiveness.” United States v. Travillion, 759 F.3d
281, 293 n. 23 (3d Cir. 2014) (internal quotations omitted); see also
United States v Gray, 878 F.2d 702, 711 (3d Cir. 1989) (noting that
a complete absence of investigation usually amounts to ineffective
assistance because a counsel cannot be said to have made an
informed, strategic decision not to investigate); United States v.
Baynes, 622 F.2d 66, 69 (3d Cir. 1980).

Where a Petitioner can show that counsel’s failure to
investigate amounts to deficient performance, he must still show

prejudice. In order to do so,

a defendant basing an inadequate assistance claim on
his or her counsel's failure to investigate must make

10
“a comprehensive showing as to what the
investigation would have produced. The focus of the
inquiry must be on what information would have
been obtained from such an investigation and
whether such information, assuming admissibility in
court, would have produced a different result.

United States v. Askew, 88 F.3d 1065, 1073 (D.C. Cir. 1996)
(quoting Sullivan v. Fairman, 819 F.2d 1382, 1392 (7th Cir. 1987));
see also United States v. Lathrop, 634 F.3d 931, 939 (7th Cir. 2011)
(“[w]hen a petitioner alleges that counsel's failure to investigate
resulted in ineffective assistance, the petitioner has the burden of
providing the court with specific information as to what the
investigation would have produced”); United States v. Green, 882
F.2d 999, 1002 (5th Cir. 1989) (“A defendant who alleges a failure
to investigate on the part of his counsel must allege with specificity
what the investigation would have revealed and how it would have
altered the outcome” of Petitioner's case); accord Untied States v.
Garvin, 270 F. App’x 141, 144 (3d Cir. 2008).
Brown v. United States, No. 13-2552, 2016 WL 1732377, at *4-5 (D.N.J. May 2, 2016).

Here, Petitioner contends that counsel should have found and interviewed the victim prior
to trial, and that had counsel done so Petitioner would have had greater evidence to support his
defense or could have pursued a more favorable plea agreement. On appeal from the denial of
post-conviction relief, the Appellate Division rejected this claim as Plaintiff presented “no
competent evidence of what counsel would have discovered had he interviewed Campfield, or how
Campfield’s testimony or the result at trial would have differed had counsel interviewed him” and
Petitioner's claim essentially boiled down to a bald assertion of ineffective assistance of counsel.
(ECF No. 6-14 at 8-9.) The Appellate Division likewise noted that the PCR judge — who had also
been the trial judge — found that Campfield’s testimony was “irrelevant to the State's pre-trial plea
offer.” (/d. at 5.) The Appellate Division's evaluation of Petitioner's claim is entirely accurate.
Petitioner provides no evidence as to what counsel would have discovered had he interviewed

Campfield prior to trial, nor as to how the outcome of trial would have been any different had the

interview occurred. Although Petitioner baldly asserts that an interview of Campfield might have
affected his ability to secure a more favorable plea deal or might have affected his decision not to
plead guilty prior to trial, he in no way supports this assertion. Given the victim’s ultimate
testimony at trial, and the resulting admission of his prior identification of Petitioner, it is doubtful
that Petitioner could provide such evidence. Ultimately, Petitioner has failed to show that he
suffered any prejudice from the failure of counsel to interview the victim — who may well have
declined an interview in any event — and he has therefore failed to show ineffective assistance of
counsel as to his investigation related claim.

Petitioner next contends that counsel proved ineffective in his opening statement, efforts
at cross-examination, and in his closing argument as Petitioner believes that counsel did not do
enough to highlight inconsistencies in witness statements, expose the weaknesses in the state’s
case, or attempt to counter the state’s theory of the motive for the shooting — essentially bad blood
arising from the victim’s relationship with Petitioner's ex-girlftiend and the fight they had had
prior to the shooting. The State PCR courts rejected these claims, finding that counsel used his
opening and closing arguments to raise issues of misidentification and the state’s burden of proof,
as well as to highlight inconsistencies and credibility issues, and to question the accuracy of the
identification of Petitioner as the shooter. (ECF No. 6-14 at 5-6, 9.) The PCR courts likewise
rejected Petitioner’s contention that counsel had failed to properly cross-examine witnesses,
finding that counsel had used cross-examination to highlight the victim’s credibility issues, as well
as inconsistencies between the victim's initial description of the shooter and that given by
VanAnglen. (dd. at 6.) Ultimately, the Appellate Division also concluded Petitioner had suffered
no prejudice, especially in light of counsel having secured “a jury verdict of aggravated assault as
a lesser-included offense of the charged crime of attempted murder” notwithstanding the strong
evidence of Petitioner's guilt provided at trial. (/d. at 9.) Having reviewed counsel's opening and

closing statements, as well as counsel's cross examination of the witnesses, including the victim

|?
and VanAnglen, this Court agrees with the Appellate Division that Petitioner has utterly failed to
show deficient performance or prejudice as to these claims. Counsel used his opening and closing
arguments to raise the relevant issues — credibility, identification, and burden of proof — to the jury,
and used cross-examination to highlight the credibility issues and conflicting descriptions given
by the witnesses of the shooter, and ultimately achieved a verdict in which Petitioner was not
convicted of attempted murder. In light of the strong evidence of Petitioner’s guilt, it is clear that
counsel’s performance was not deficient, and Petitioner was not prejudiced by counsel's actions.
Petitioner has failed to show that he is entitled to habeas relief on these claims.

Petitioner also attempts to make the more specific argument that counsel proved ineffective
in his response to the State’s contention that Petitioner fled following the shooting. Counsel did,
however, address the issue in summation — a fact to which Petitioner admits. (See ECF No. | at
27.) During those comments, counsel noted that Petitioner's mother lived in Illinois, and suggested
that this presents a viable explanation other than flight for Petitioner’s presence outside of New
Jersey. Given the strong evidence of Petitioner’s guilt, and the three-way phone call evidence
which also suggests Petitioner was cognizant of his guilt in this matter, there is simply no
reasonable likelihood that the outcome of Petitioner's trial would have been different had counsel
spent more time focusing on the issue or the largely irrelevant question of whether Petitioner’s ex-
girlfriend and daughter may have moved prior to the shooting as Petitioner suggests. Such
comments would have done no more than highlight the flight issue and made it stronger, rather
than weaker in the minds of the jury. Petitioner has thus failed to show he was prejudiced by
counsel’s comments on the issue in his summation, and Petitioner has therefore failed to show that
he is entitled to relief on this ineffective assistance of counsel claim.

Finally, Petitioner raises two further ineffective assistance of counsel claims without

supporting factual assertions — that counsel's errors cumulatively amount to ineffective assistance

13
even if they do not do so individually, and that appellate counsel provided ineffective assistance
in failing to raise the claims raised in Petitioner’s habeas petition. Turning first to the issue of
appellate counsel, Petitioner’s claim rests on the idea that his habeas petition had meritorious
claims which would have succeeded on appeal which were not raised. Petitioner on that count is
mistaken — all of his evidentiary claims were raised on direct appeal and failed to warrant relief,
and all of the ineffective assistance claims were raised during the PCR proceedings and found
wanting by the Appellate Division. As all of the claims in Petitioner’s habeas petition are without
merit, and were rejected on the merits by the Appellate Division, appellate counsel was not
ineffective in “failing” to raise them where appropriate — either on direct appeal or during PCR
proceedings and the appeal arising out of those proceedings. See, e.g., See, e.g., Werts v. Vaughn,
228 F.3d 178, 203 (3d Cir. 2000) (counsel cannot be ineffective in failing to raise a meritless
argument); sce also United States v. Aldea, 450 F, App’x 151, 152 (3d Cir. 2011) (same). Finally,
Petitioner's ineffective assistance claims fair no better in the aggregate than they do individually
— Petitioner has simply failed to show he was prejudiced by counsel's alleged deficiencies in light
of the strong evidence of his guilt provided at trial and the ultimate outcome of counsel's
performance — Petitioner being convicted of the lesser included charge rather than attempted
murder. Petitioner has thus failed to show an entitlement to relief on any of his ineffective
assistance claims, including his cumulative claim. Strickland, 466 U.S. at 687-94. As all of
Petitioner’s habeas claims are without merit, his habeas petition is denied.
IV. CERTIFICATE OF APPEALABILITY

Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas
proceeding where that petitioner's detention arises out of his state court conviction unless he has
“made a substantial showing of the denial of a constitutional right.” “[A petitioner] satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

14
of his constitutional claims or that jurists could conclude [that] the issues presented here are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003). Because Petitioner’s habeas claims are all without merit for the reasons set forth above,
he has failed to make a substantial showing of a denial of a constitutional right, and his petition is
not adequate to receive encouragement to proceed further. This Court therefore denies Petitioner
a certificate of appealability.
V. CONCLUSION

In conclusion, Petitioner's Petition (ECF No. 1) is DENIED, and Petitioner is DENIED a

certificate of appealability. An appropriate order follows.

 

MICHAEL A. SHIPP ~
UNITED STATES DISTRICT JUDGE
